Citation Nr: 0842310	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-24 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for pes planus. 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The veteran had active service from February 1958 to January 
1960.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the benefit sought on appeal.  The 
veteran appealed that decision and the case was referred to 
the Board for appellate review.  

The issue of service connection for pes planus is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

After the rating decision in April 2006, which denied service 
connection for hemorrhoids, the Board received written 
notification in August 2008 from the veteran and his 
representative that the veteran had withdrawn his appeal on 
the claim for hemorrhoids.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met regarding the issue of service 
connection for hemorrhoids.  38 U.S.C.A. § 7105(d)(5) (West 
2002); 38 C.F.R. § 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  Withdrawal may be 
made by the veteran or by his authorized representative.  
38 C.F.R. § 20.204. 

In August 2008, in a written notification, the veteran 
submitted a letter to his service representative, the Vietnam 
Veterans of American, which asked that the issue of service 
connection for hemorrhoids be removed from the veteran's 
claim.  His representative forwarded this letter to the 
Board.

Accordingly, the Board does not have jurisdiction to review 
the appeal on the issue of hemorrhoids. 38 U.S.C.A. 
§ 7105(d)(5).  


ORDER

The appeal on the issue of service connection for hemorrhoids 
is dismissed.


REMAND

The veteran also contends that he is entitled to service 
connection for bilateral pes planus.  However, a review of 
the claims file reveals that further action on this issue is 
necessary prior to final appellate review.

The veteran's service medical records show that on the 
veteran's entry examination in February 1958 he was noted to 
have third degree pes planus.  In a March 1958 consultation 
report the medical profiling officer noted that the veteran 
had had flat feet all his life, but recently came in with 
complaints of pain in the feet.  He also noted that the 
veteran had been given arch supports without relief.  In a 
March 1958 letter to the veteran's commanding officer, the 
medical profiling officer determined that the veteran was 
unable to march more than one mile or stand for more than 45 
minutes without break.  In the veteran's December 1959 
separation examination flat feet, 3rd degree, were also 
noted.

The veteran states that his foot disorder has persisted and 
that he still experiences symptoms today.  Therefore, the 
focus of this matter is whether the veteran's preexisting pes 
planus were aggravated during his period of service, and if 
so to what extent.  

One of the provisions of the VCAA, 38 U.S.C.A. 
§ 5103A(d)(1)(a) (West 2002), states that the duty to assist 
a claimant includes "providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim."  See 
also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should notify the veteran 
that he may submit any additional relevant 
evidence to corroborate that his 
preexisting pes planus was aggravated 
during service.  

2.  The RO/AMC should contact the veteran 
and inquire as to whether he has had any 
treatment for pes planus since his 
discharge from service.  If the veteran 
indicates that he has received any 
pertinent treatment, the RO/AMC should 
obtain and associate those records with 
the claims file. 

3.  Thereafter, the RO/AMC should schedule 
the veteran for a medical examination to 
ascertain the nature and etiology of his 
pes planus.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner should specifically review the 
veteran's service medical records.  After 
examining the veteran, reviewing the 
claims file and accomplishing any 
diagnostic studies or tests that are 
deemed necessary, the examiner should 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
foot disorder was aggravated in active 
service or increased in severity during 
active service.  If there was a measurable 
increase in severity, the examiner should 
opine as to whether the permanent increase 
in severity was due to the natural 
progression of the disability.

4.  After completion of the above, and any 
other development deemed necessary, the 
RO/AMC should review and re-adjudicate the 
issue on appeal.  If any such action does 
not resolve the claim to the veteran's 
satisfaction, the RO must provide the 
veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must 
be returned to the Board for appellate 
review. 

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinions as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


